Citation Nr: 1711723	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased initial rating of the Veteran's left knee chondromalacia, in excess of 10 percent. 

2. Entitlement to service connection of the Veteran's right knee disability, including as secondary to the Veteran's service connected left knee disability.

3. Entitlement to service connection of the Veteran's lower back disability, including as secondary to the Veteran's service connected left knee disability.

4. Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to service connection of an acquired psychiatric disability, for an undiagnosed gynecological disorder, and for plantar fasciitis will be addressed in a separate decision.). 



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied an increased rating for left knee disability, and denied service connection for right knee and low back disabilities.

As an initial matter, the Board notes that the Veteran's claim for a higher rating of her left knee disability has previously been characterized as a claim for an increased rating, rather than for a higher initial rating.  On that point, the Board also notes that the Veteran's left knee was originally granted service connection and a 10 percent rating June 2009.  Then, in September 2009 the Veteran submitted a statement that she sought an increased disability rating for her left knee.  Because this statement was submitted to VA within one year of the rating decision initially rating the Veteran's left knee disability, this statement is more properly understood as a notice of disagreement with the June 2009 rating decision.  Thus, the characterization seen above is appropriate in this case.  

A review of the claims file also reveals several instances in which the Veteran has alleged that her pain, generally speaking, renders her unable to work.  With that in mind, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU due to service connected disabilities exists as part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that a claim for TDIU is inherent to this claim through the Veteran's claim for an increased initial rating of her left knee disability, and so the issue has been characterized as seen above.  

The Board is also aware that the Veteran currently has claims for service connection of a psychiatric disorder and an unspecified gynecological disability which have been certified to the Board.  Likewise, the Veteran also has a claim for service connection of plantar fasciitis, which is currently in appellate status before the regional office.  Those claims will be addressed in a separate decision of the Board.  Additionally, the issue of entitlement to a waiver of veteran retraining assistance program education debt in the amount of $2,252.27 has also been discussed.  It will not be a part of this decision but will be reviewed at a later time.  

Separate decisions are necessary in this case because the Veteran first testified at a hearing before the Board in December 2012, when she appeared via videoconference with Veterans Law Judge Michael A. Pappas, a signatory on this decision.  In this hearing, the Veteran offered testimony relating to both knees and her lower back.  Thereafter, the Veteran testified in February 2015 before Veterans Law Judge Marjorie A. Auer, who is also a signatory on this decision.  During this hearing, the Veteran offered testimony with respect to both of her knees and her lower back, as well as with respect to her psychiatric and gynecological conditions.  

VA regulations state that all Veterans Law Judges who conduct hearings on a given issue must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  As such, both Veterans Law Judges before whom the Veteran testified must participate in the final determination of the Veteran's claims for an increased initial rating of her left knee and for service connection of her right knee and lower back disabilities.  Furthermore, by law, appeals may only be assigned to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, the final determination of these three issues must be made by a panel of Veterans Law Judges, which must include both Judges Auer and Pappas.

In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Thus, in a letter dated in June 2015, the Veteran was afforded the opportunity for a hearing before the third member of this decision panel.  She subsequently responded in June 2015 that she did not wish to testify at an additional hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson and may proceed to decide these claims.  See id; 38 C.F.R. § 20.700(a) (2015).

Finally, the Board notes that these claims were previously remanded by the Board in a decision by a panel of three judges in September 2015.  This remand ordered additional evidentiary development.  That development having been completed, these claims are once again before the Board.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issues of service connection of the Veteran's right knee and back disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service connected left knee disability was manifested by pain, swelling, and stiffness, particularly upon such physical activities as walking, standing, running, squatting, climbing stairs, and lifting weight.  

2. Throughout the appeal period, the Veteran's left knee disability was manifested by a limitation of flexion of the joint to no less than 80 degrees, and his extension has been unlimited.

3. The Veteran has not experienced any subluxation, instability, or ankylosis in the left knee joint during the period on appeal in this case.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5260, 561, 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim for a higher rating, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

To that end, the Board has reviewed the transcripts of the Veteran's December 2012 and February 2015 hearings before the undersigned Veterans Law Judges.  With respect to those hearings, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In this case, both Veterans Law Judges complied with the duties detailed in Bryant by first clearly setting out all issues under review at the outset of both hearings.  From there, both Veterans Law Judges also discussed what evidence would be helpful in substantiating these claims, such as medical research literature, statements from friends and family, and independent medical opinions.  The Veterans Law Judges also discussed with the Veteran the possibility of getting further examination evidence.  Accordingly, the Board finds the Veterans Law Judges complied with the duties of 38 C.F.R. § 3.103(c)(2), as detailed by the Court in Bryant.

The Board has also reviewed VA's compliance with the September 2015 remand directives with respect to the Veteran's claim for an increased initial rating of her left knee disability.  Specifically, the Board ordered in September 2015 that the Veteran be provided with a new VA medical examination of his left knee.  The Board ordered that, as part of this examination, range of motion studies of the left knee were to be conducted and the examiner was to discuss other features of the Veteran's disability, including pain, incoordination, or weakness.

Such an examination was provided to the Veteran shortly after the Board's remand, in September 2015.  A review of this examination, which will be discussed below, reveals that the examiner performed all requested studies, and so the Board finds that the VA has substantially complied with the September 2015 remand directives relative to this claim.  Therefore, the Board may proceed to a decision on this issue.  


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In applying these disability ratings, a veteran's entire history is to be considered.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  To that end, the Board acknowledges that since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  38 C.F.R. § 4.40.

Finally, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran's left knee disability is currently rated at 10 percent under DC 5260, which discusses limitations of flexion of the knee joint.  A 10 percent rating is provided under this DC when the Veteran's knee flexion is limited to 45 degrees.  A 20 percent rating is provided under this DC when flexion is limited to 30 degrees, and a 30 percent rating is provided when a veteran's flexion is limited to 15 degrees.  A 30 percent rating is the maximum rating available under DC 5260.  

That said, the Veteran has testified during her hearings that her primary problems with her left knee are swelling with stiffness and weakness, as well as pain.  The Veteran has also testified during her hearings that her pain is increased during activities such as walking, and in a July 2015 statement submitted into the record by the Veteran, the Veteran stated that her pain was increased during activities such as climbing stairs, as well as standing, walking, running, kneeling, squatting, and lifting.  In fact, In September 2007 the Veteran stated to a VA examiner that she believed herself only able to walk a block and a half at a time before the pain in her left knee required her to rest, and in her July 2015 statement the Veteran stated that she believed herself to be unable to lift more than 10 pounds at a time.  The Veteran also stated that she believed she could stand for no more than 30 minutes at a time because of her pain.

Medically, the record includes a March 2007 treatment note which found the Veteran to have an antalgic gait with "little knee flexion and lateral deviation".  Then in April 2007 the Veteran's medical records indicate that she was able to walk on both heels and toes, but that she required use of a cane to do so.  At that time, the Veteran was measured to have a full range of motion in the left knee for both flexion and extension, though the examiner noted that this was done with pain.

The Veteran's range of motion was also examined in July 2009 during a VA medical examination.  At this time the examiner stated that the Veteran's "extension is zero degrees to +5 degrees.  Flexion is +5 degrees to 80 degrees."  The examiner also noted that at this time the Veteran complained of painful motion, and that the Veteran has crepitus in the knee after completing repetitive range of motion testings.  The examiner also found the Veteran to have mild weakness and lack of coordination in the knee and a moderate lack of endurance.

In February 2010 the Veteran was again examined as part of a VA medical examination.  During this examination, the Veteran was found to have full strength in the left knee during both extension and flexion.  The Veteran was also noted to have normal flexion to 130 degrees, as well as normal extension.  However, the examiner once again noted that these tests were performed by the Veteran with painful motion, though there was no evidence of decreased functioning after repetitive testing.  The examiner also did not find any evidence of instability in the knee.

These findings were corroborated in April 2010 when the Veteran reported to her treatment providers.  At that time the Veteran displayed full extension of the left knee and flexion to 120 degrees, with no instability in the joint.  The Veteran then underwent an x-ray of her left knee in April 2012, which revealed "minimal early degenerative changes" that were manifested by osteophyte formation.  Shortly thereafter, in December 2012, the Veteran was found to have "relatively full range of motion" in her knee with "some pain" on the limits of flexion.  No laxity or instability was noted at this time.

The Veteran's left knee was next examined in February 2013 as part of her regular treatment.  At that time the Veteran displayed no swelling and had a full range of motion for both extension and flexion, along with full strength in the knee during these maneuvers.  The Veteran also did not display any instability in the joint during this examination.  

Also included in the Veteran's treatment records is a notation from January 2015 in which the Veteran's range of motion was measured as being between zero and 120 degrees.  The Veteran's knee was also found to be stable at this time.  Similar findings were also recorded in April 2015.  The Veteran then underwent another VA medical examination in September 2015, as was discussed above.  During this examination the Veteran's flexion was measure to be up to 120 degrees.  The examiner noted that 140 degrees is considered full flexion.  Additionally, the Veteran's extension was measured as being up to zero degrees, which was normal according to the examiner.  The examiner also noted that there was no functional loss because of the Veteran's range of motion limitations, and that there was no loss of functioning on repetitive testing.  The examiner also found the Veteran to have normal strength and stability in the left knee at this time.  

In addition to the Veteran's own assertions, and the clinical evidence discussed above, the record also contains a single piece of medical opinion evidence.  Specifically, the record contains a notation from the Veteran's treatment provider in July 2006 in which the provider opines that the Veteran cannot perform work that requires constant walking, lifting, or bending, because of her knee.  

This being the most salient evidence in this case, the Board finds that a rating in excess of 10 percent is not warranted in this case.  As was detailed above, the DC requires that in order for the Veteran to receive the next higher rating, her limitation of flexion of the knee would need to be limited to 30 degrees, or less.  However, the Veteran's flexion has never been found to be nearly so limited.  In fact, the evidence in this case suggests that the Veteran's flexion of the left knee has been, approximately 120 degrees or more for the entire period on appeal in this case.  

The Board does acknowledge the lone report from July 2009 which indicates that the Veteran's flexion was "+5 degrees to 80 degrees".  However, this report carries less probative weight.  In addition to the unclear manner in which these results are reported, the Board also finds this report to be less probative in light of the anomalous nature of the report.  This report is found to be odd given that no other measurement of the Veteran's flexion is nearly so limited, including the findings made only seven months later, which found the Veteran to have full flexion despite there being no evidence in the claims file to account for any change in the Veteran's condition surrounding this report.  Moreover, the Board notes that even in the July 2009 report, the Veteran's range of motion was a full 50 degrees greater than is required for a 20 percent rating under DC 5260.  Accordingly, the Board finds this report provides insufficient evidence that the Veteran's is entitled to a higher rating of her left knee disability.  

The Board also finds insufficient evidence that the Veteran's disability rating should be raised to 20 percent or more because of the Veteran's functional limitations.  As was detailed above, the Court has held in DeLuca that VA may increase a claimant's disability rating when the Veteran's experiences functional limitations not considered by the rating criteria.  However, while the Veteran has provided evidence that she experiences pain which causes her functional limitations with tasks such as standing, walking, and climbing stairs, there is no evidence to suggest that these limitations are not considered by her current rating, or that her limitations are notably greater than are contemplated by her current rating.  This is particularly true given that these symptoms appear to have already been accounted for by the VA in assigned the Veteran a 10 percent rating, as her flexion is not sufficiently limited so as to warrant a compensable rating, absent consideration of these factors.  Thus, the Board finds that the Veteran is not entitled to a schedular rating in excess of 10 percent under DC 5260.

Furthermore, the Board finds no evidence in the claims file to suggest that the Veteran experiences any ankylosis, subluxation, or instability of the knee joint so as to warrant an additional rating under another diagnostic code.  The Veteran's claims file also indicates that her ability to extend her left knee is unlimited, and so the Veteran is also not entitled to a coincident rating of her left knee under DC 5261, which discusses limitations of extension of the knee.  

III. Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

The Board concludes that the rating schedule does adequately contemplate the Veteran's degenerative joint disease symptoms, particularly when the Veteran's painful motion is considered.  This finding is supported by the fact that the Veteran has been assigned a 10 percent rating because of her pain, despite the fact that her measured range of motion is well above the strict rating criteria for a 10 percent rating.  Accordingly, the evidence, considered as a whole, indicates that the schedular rating in this case does compensate the aspects of the Veteran's limitations, particularly given that the musculoskeletal DCs attempt to consider kinds of functional loss usually associated with such disabilities.  Moreover, the Veteran has not provided any evidence that her knees cause marked interferences with employment or frequent hospitalizations, and so an extra-schedular rating is not warranted in this case.

Finally, as was noted above, the Board finds that the Veteran has raised the issue of a claim for TDIU due to the pain she experiences.  However, as will be discussed below, this claim is not yet ripe for adjudication by the Board.  Thus, the Board makes the following order:


ORDER

An initial disability rating in excess of 10 percent for the Veteran's left knee disability is denied. 


REMAND

With respect to the Veteran's claims for service connection of her right knee and back disabilities, as well as her claim for TDIU, although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

With respect to these claims, the Board also finds that a remand is necessary in order for VA to comply with the Board's September 2015 remand.  Specifically, the Board ordered in the prior remand that the Veteran be provided with a VA medical examination to determine "the etiology of her right knee and low back disabilities."  The Board then posed several questions to the examiner with respect to these disabilities and instructed that "any opinions expressed by the VA examiner should be accompanied by a complete rationale."  

With that said, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Court has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  An examination is adequate only when, in part, it is based on consideration of the Veteran's medical history and when it provides clearly stated supporting rationale for the conclusion made therein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991); Stefl v. Nicholson, 21 Vet. App 120, 124 (2007) ("A medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

In response to this remand directive, the VA provided the Veteran with a VA medical examination of her right knee and back in September 2015; however, this examination report contained none of the requested opinions or rationale directed by the Board.  That evidence was not submitted by the examiner until December 2015, at which time the examiner stated that the Veteran's right knee and low back disabilities were less likely than not caused or aggravated by the Veteran's left knee disability.  In support of this opinion, the examiner stated that there was no clearly documented continuum of care and that there was no clearly abnormal gait that could have placed undue strain on the right knee.  The examiner also stated that there was no severe injury in-service which could have permanently worsened the Veteran's right knee disability.  The examiner offered no more rationale with regard to the Veteran's low back disability.   

However, a review of the claims file yields several instances in which the Veteran was found to have a disturbed gait.  In fact, the Veteran was noted to have a gait disturbance as recently as July 2015.  (The record shows that in July 2009, she was noted to walk with a limp).  Accordingly, the examiner's statement that there is "no clearly abnormal gait" indicates that the examiner may have founded his opinion solely on the results of his own examination, and not upon the Veteran's medical records.  Moreover, a review of the examination reveals that the examiner did not evaluate the Veteran's gait.  Accordingly, a remand is also necessary with regard to these claims in order to obtain an adequate examination of the Veteran and the Veteran's medical history so as to comply with the Board's September 2015 remand orders.  

With respect to the issue of TDIU, the Board notes that the Veteran has repeatedly alleged that she is unable to work due to her pain, generally.  The Veteran has not differentiated exactly what pain she experiences that renders her unable to work.  Therefore, because TDIU claims consider only service connected disabilities, the Board finds that the issue of TDIU is inextricably intertwined with the Veteran's claims for service connection of her musculoskeletal disabilities, and so it too must be remanded pending the above detailed development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records which are not currently associated with the claims file. 

2. Schedule the Veteran for a new VA medical examination of her right knee and lower back with a new qualified medical professional.  In obtaining this opinion, the examiner must be provided with access to the Veteran's claims file, and the examiner should review the claims file in its entirety.

After reviewing the claims file, the examiner must offer an opinion as to:

a) Is it is at least as likely as not that the Veteran's right knee and lower back disabilities are causally or etiologically related to her service connected left knee chondromalacia, taking into consideration the Veteran's lay statements and documented gait disturbances, as well as any other relevant evidence?

b) Is it at least as likely as not that the Veteran's right knee and lower back disabilities are aggravated by the Veteran's service connected left  knee disability, taking into consideration the Veteran's lay statements and documented gait disturbances, as well as any other relevant evidence?  

c) Is it at least as likely as not that the Veteran's right knee and lower back disabilities are causally or etiologically related to her active duty service, to include the knee injury the Veteran sustained in service and the Veteran's heavy lifting while in service?

The examiner must support any and all conclusions and opinions with clear rationale which includes specific references to the evidence of record or medical knowledge upon which the examiner relied.  In providing this rationale, the examiner must take the Veteran's medical history into consideration and use the language provided above.

3. After completing the above development, as well as any other development deemed warranted, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________				_______________________
           BETHANY L. BUCK 			     MICHAEL A. PAPPAS
        Veterans Law Judge, 			        Veterans Law Judge
   Board of Veterans' Appeals			 Board of Veterans' Appeals




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


